DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. (US 20210136859) in view of Keller et al. (US 20190268895).
Regarding claim 17, YOO teaches initiate attachment procedures, in response to receipt of a Fifth Generation (5G) New Radio (NR) network attach request that includes a Voice over Long Term Evolution (VoLTE) network attach request, to attach user equipment (UE) to a 5G NR network and to a VoLTE network ([0060] dual attach to 4G and 5G networks); initiate, responsive to the attachment procedures, establishment of a connection between the 5G NR network and the UE (Fig. 9, S900 5G RRC Connected, and [0068] If 5G is available, the UE performs 5G RRC connection setup (this may include an attach or a service request)); signal, responsive to the VoLTE network attach request, a second network device in the VoLTE network to attach the UE in the VoLTE network (Fig. 16 LTE attach procedure and Fig. 9, S905 Perform 4G Attach).
It may be inherent in YOO, however, YOO does not expressly teach to receive, from the second network device, a VoLTE attach accept message; and return an attach accept message to the UE indicating successful attachment of the UE to both the 5G NR network and the VoLTE network. Keller discloses Fig. 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Keller in order to support dual connectivity, the attach request 301 may be sent by the LTE RAT or by the NR RAT ([0034], Keller).
(Fig. 5, 4G MME, and 5G MME).

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467